Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Lee Hood appeals the district court’s order dismissing Hood’s motion to reconsider the denial of relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hood v. Buncombe County Jail, No. 1:91-ev-00078-RJC, 2011 WL 1883825 (W.D.N.C. May 17, 2011). Hood’s motion for appointment of appellate counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.